Citation Nr: 0505105	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  01-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cardiovascular 
disorders.  

(The claim for service connection for asthma with chronic 
obstructive pulmonary disease (COPD) is addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from January 1951 to December 
1952.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The Board issued a decision on August 28, 2003, denying 
service connection for cardiovascular disorders.  The Board 
later was made aware that, prior to that August 2003 Board 
decision, evidence was received at the RO that was not 
forwarded to the Board for consideration.  Since the August 
2003 Board decision was based on an incomplete record, the 
Board has vacated its' August 28, 2003, decision (under 
separate cover) and is issuing this decision in its' place.  

Unfortunately, further development of the evidence is needed 
before the Board can decide this claim.  So the case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

A January 2004 deferred rating decision indicates that, prior 
to the August 2003 Board decision, evidence was received at 
the RO and filed in a temporary folder there and was not 
forwarded to the Board for consideration.

Since the August 2003 Board decision has been vacated (under 
separate cover), the Board must now have before it all 
relevant evidence.  But the evidence placed in the temporary 
folder at the RO has not been forwarded to the Board for 
appellate consideration.



Accordingly, the case is remanded for the following action: 

1.  The RO must associate all evidence filed in 
the temporary folder within the veteran's claims 
file so that the Board may consider this 
additional evidence on appeal.  

2.  Then readjudicate the claim in light of this 
additional evidence.  If the benefit remains 
denied, prepare a Supplemental Statement of the 
Case (SSOC) and send it to the veteran and his 
representative.  Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


